Case 2:19-mj-00547-PLM Document 3 Filed 12/03/19 Page 1 of 2

; CERTIFIED TRUE COPY
ATTEST; WILLIAM M. McCOOL
enter? Clerk, U.S. District Court

AO 93 (Rev. 11/13) Search sie it ean? here —
BY

oer - :
—* 08 8 UNITED STATES DISTRICT CouRT Deputy Gierk

iC . a
ee re
BS, OSS oe WARPED Western District of Washington
cert sth
we®"fh the Matter of the Search of -
BY Briefly describe the property to be searched
or identify the person by name anid address)

 

Case No. MJ {4 ~ 54-7
Email account grizzted@protonmail.com stored at - ~~ BE
premises controlled by Paxful, Inc.

a?

ee ee

- , - SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the . Western District of Washington
(identify the person or describe the property to be searched and give its location):

Email account grizzled@protonmail.com stored at premises controlled by Paxful, Inc., more fully
described in Attachment A. .

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized): :

See Attachment B for a list of information to be disclosed.

YOU ARE COMMANDED to execute this warrant on or before if -22-1 gq (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. .

The officer executing this warrant, or an officer present during the execution of the watrant, must prepare an inventory
as required by Jaw and promptly return this warrant and inventory to _any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

OG Pursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or Whose

i

property, will be searched or seized (check the appropriate box)

 

 

 

O for days (not to exceed 30) © until, the facts justifying, the later specific date of
Date and time issued: 11/08/2019 1:10pm. A hat Lo yi So Ltn.
Cc Judge's signature
City and state: Seattle, Washington United States Magistrate Judge Paula L. McCandlis

 

 

Printed name and title

 
Case 2:19-mj-00547-PLM Document 3 Filed 12/03/19 Page 2 of 2

AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant andinverterseft with:

 

 

 

M314-S47 IVA A . Faxful Ine

Inventory made in the presence of :

 

 

Inventory of the property taken and name of any person(s) seized:

S commuter Coles named! Warrant Response, MINA-G47 PA. Lzio
Warrant Response, MMA S41 Ph. 7. zip
W avrant Resoonse, HAS19-547 PL 3.2i9

 

 

 

Certification

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
cesieuae judge.

 

Executafg officer's signature

om _esiaowas (— LA N4—S

e Fae Heczect, Special we

Fase Hecgect, Specin nied name and title

 

 
